      Case 3:17-cv-00072-NKM-JCH Document 1057 Filed 09/10/21 Page 1 of 6 Pageid#: 17728




                                                                      CL!RK'S OFPIISfi U,S, 01ST. eolJRT
                                                                UJ     ·.. ATCHARLOTTESVI~,   VA
                                                ...___,__,_,_,._ ~ - ~ --         lLE• -. - . - -




...




                                                         . ,.
Case 3:17-cv-00072-NKM-JCH Document 1057 Filed 09/10/21 Page 2 of 6 Pageid#: 17729


                                               ..
                                               K    •




   .   '
Case 3:17-cv-00072-NKM-JCH Document 1057 Filed 09/10/21 Page 3 of 6 Pageid#: 17730
    Case 3:17-cv-00072-NKM-JCH Document 1057 Filed 09/10/21 Page 4 of 6 Pageid#: 17731




•
Case 3:17-cv-00072-NKM-JCH Document 1057 Filed 09/10/21 Page 5 of 6 Pageid#: 17732
                             ~       ~        '\   .;.     ".I_                  ,~



        < •
                                         ,.
                                              .        ~
                                                           .      ;II{    "'•-   4



 ....                                              ~
                                                                                               .. • Ii
                                                                                                         ....




              '
                  .
                      ...                                                .'           ·   ..
             Case 3:17-cv-00072-NKM-JCH Document 1057 Filed 09/10/21 Page 6 of 6 Pageid#: 17733
                                                                        SAINT LOUIS MO 630
 ,r-15,/-efhRr' ~~Vl
                                                                         1 SEP 202J. · .PM'6                    L
af\Mq.r t,   JF,~qq,-5oq
  \) Sp /fvArJOA
([Soo Pr1sol\ ~J,                 0 00991-509 ~
 f , 0. Po Y. VJOC                       Clerk Us District Court
                                         W estern Distri ct V irginia

 Mr;.__r l~i £t,, (:;1lt59
                                         255 W MAIN ST
                                         R oom 304
                                         Charlottesville, VA 22902
                                         United States




                                  \
                                  ~



                                        ::22902-SC15El7~
                                                                           11111,,111, ,, II I' "III,.,'" I•, ,11, Illj p, "" ,111,1,,1,   I,,, Illlt
